Citation Nr: 1442413	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for lumbar degenerative disc disease with demineralization and spinal stenosis (hereinafter "lumbar spine disability").  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a March 2007 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio, which continued the Veteran's 20 percent disability evaluation for the service-connected lumbar spine disability.  

In June 2014, the RO granted entitlement to service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent disability evaluation, effective April 2014.  Although the Veteran has not appealed the initial disability evaluation, VA regulations provide that separate ratings are assigned for any neurological abnormalities associated with a service-connected spine disability (in this case degenerative disc disease of the lumbar spine) under the appropriate diagnostic code(s).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Therefore, the issue of separate evaluations for right and left lower extremity radiculopathy is part and parcel of the claim for a higher rating for the lumbar spine disability, and the claims are properly included as on appeal, as set forth on the title page of this decision.  

In his December 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in a December 2010 statement, the Veteran indicated that he wished to withdraw his request for a hearing, and wanted his appeal considered on the record.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  

In December 2011, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC in order to obtain outstanding treatment records and a VA examination and medical opinion.  In January 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records, and afford the Veteran a new VA medical examination.  The action specified in the January 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not resulted in forward flexion less than 30 degrees, ankylosis of the thoracolumbar spine, or incapacitating episodes during any period on appeal.

2.  The Veteran's right lower extremity radiculopathy is primarily manifested by complaints of radiating pain and numbness, but with few objective manifestations, consistent with no more than mild incomplete paralysis of the sciatic nerve.

3.  There is evidence that the Veteran suffered from radiculopathy of the right lower extremity during the entire period on appeal.  

4.  The Veteran has not been diagnosed with radiculopathy of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for lumbar degenerative disc disease with demineralization and spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2013).

2.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for entitlement to an effective date of July 31, 2006 for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2013).

4.  The criteria for entitlement to service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Lumbar Spine Disability

The Veteran's low back disability is rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2013).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2013).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In considering whether entitlement to a higher disability evaluation is warranted, the Board has considered VA examination reports, VA and private medical records, and statements submitted by the Veteran, his representative, and his treatment providers.

These records reflect that the Veteran has a long history of low back pain with limitation of motion, worsened by prolonged sitting, standing, bending, or heavy lifting.  He reports difficulty performing activities of daily living related to the pain and decreased mobility associated with his lumbar spine disability.

The Veteran was afforded VA examinations in February 2007, July 2010, December 2011, and April 2014.  At each examination, forward flexion of the thoracolumbar spine exceeded 30 degrees, even when the examiners measured additional limitation due to De Luca factors following repetitive testing.  Additionally, the Veteran was never found to have ankylosis of the thoracolumbar spine, and he has repeatedly denied suffering from any incapacitating episodes.  

The Veteran has also reviewed the Veteran's VA and private treatment records, but while these records confirm that the Veteran suffered from radiating pain and limitation of motion, they do not show that the Veteran had forward flexion less than 30 degrees or ankylosis of the thoracolumbar spine during any period on appeal.  

Based on all the above evidence, entitlement to a disability rating in excess of 20 percent cannot be assigned under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Extraschedular Evaluations

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The Veteran's symptoms of pain and limitation of motion are not unusual or different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate, and referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Radiculopathy

The Board will also evaluate the Veteran neurological impairments secondary to his lumbar spine disability.

Records from Physiotherapy Associates show that the Veteran was complaining of right lower extremity parathesias in October 2006.  The Veteran had positive straight leg raising tests at his February 2007 and July 2010 VA examinations, and medical records from the Ohio Pain Clinical document occasional complaints of lower extremity weakness and numbness, with positive straight leg raising tests. 

Following an April 2014 VA examination, the Veteran was diagnosed with mild incomplete paralysis of the right sciatic nerve.  At that examination, the Veteran reported pain in his hip joints, with pain shooting down his right leg.  The Veteran had normal muscle strength and deep tendon reflexes, with no evidence of muscle atrophy.  Sensation was decreased in the right lower leg and absent in the right foot.  It was decreased in the left foot.  Straight leg testing was negative.  The Veteran reported moderate pain and parathesias in the right lower extremity, but not the left.

At a September 2014 peripheral nerve examination, the Veteran continued to complain of right lower extremity pain, numbness, and parathesias, but denied any left lower extremity symptoms at that time.  The Veteran had normal muscle strength and deep tendon reflexes in the bilateral lower extremities, without evidence of muscle atrophy.  The Veteran had decreased sensation to light touch in the right lower leg and feet and in the left foot.  He had no trophic changes and a normal gait.  The Veteran was diagnosed with mild incomplete paralysis of the right sciatic nerve distribution.  

In June 2014, the RO granted entitlement to service connection for right lower extremity radiculopathy secondary to the Veteran's service connected lumbar spine disability.  The Veteran was assigned an initial disability evaluation of 10 percent, effective April 4, 2014, under Diagnostic Code 8520.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013). 

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves" 38 C.F.R. § 4.124(a). 

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Based on the above evidence, the Board finds that a disability evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy is not warranted.  While the Veteran has complained of radiating pain and parathesias in his right lower extremity and has some diminished sensation to light touch in the right lower extremity, his symptoms are sensory in nature, with no objective evidence of muscle weakness or atrophy.  He was observed to have a normal gait and no trophic changes.  The Veteran's neurological disability was also characterized as mild by both the April 2014 and September 2014 VA examiners.  The Board finds that the Veteran's disability is most consistent with mild incomplete paralysis during the period on appeal.

However, as there is evidence that the Veteran was complaining of radicular symptoms as early as October 2006, the Board finds that the Veteran should be entitled to an earlier effective date for the grant of entitlement to service connection for radiculopathy of the right lower extremity, and assigned service connection from July 31, 2006, the date of the Veteran's increased rating claim.

Finally, the Board has considered whether entitlement to service connection for radiculopathy of the left lower extremity is warranted.  Although some of the Veteran's statements and medical records are not specific regarding the nature of the Veteran's radicular symptoms and suggest that they are bilateral in nature, both the April 2014 and September 2014 VA examiner diagnosed the Veteran only with right lower extremity radiculopathy and absent a contrary diagnosis, the Board finds that there is insufficient evidence at that this time that the Veteran's suffers from left lower extremity radiculopathy.  Accordingly, entitlement to service connection for left lower extremity radiculopathy is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the severity of the Veteran's condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for lumbar degenerative disc disease with demineralization and spinal stenosis is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.


An effective date of July 31, 2006 for a grant of service connection for radiculopathy of the right lower extremity is granted.

Entitlement to radiculopathy of the left lower extremity is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


